Citation Nr: 1039537	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-26 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to an increased initial evaluation for posttraumatic 
stress disorder (PTSD), currently rated 30 percent disabling.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
testified at a hearing before the Board in June 2010.  

At the June 2010 Board hearing, the undersigned was under the 
impression that the Veteran had filed a notice of disagreement 
with the 20 percent disability rating assigned for diabetes 
mellitus type II in a May 2009 rating decision.  However, upon 
careful review of the claims file, the Board notes that the 
Veteran was notified in May 2009 of the rating decision.  In 
September 2009, the Veteran noted disagreement with a September 
2008 rating decision, but not with the May 2009 action.  The 
Veteran also submitted a statement in November 2009, which makes 
no reference to diabetes mellitus.  The RO attempted to clarify 
the Veteran's communications in a November 2009 Report of 
Contact.  The Report of Contact reflects that the Veteran 
indicated that the issue he was seeking was a higher evaluation 
for PTSD; no indication was made that he was also seeking a 
higher evaluation for diabetes mellitus.  Thus, the RO properly 
attempted to clarify the Veteran's communications under 38 C.F.R. 
§ 19.26(b) and it does not appear that the Veteran has voiced 
disagreement with the 20 percent disability rating assigned for 
diabetes mellitus in the May 2009 rating decision.  The Board 
will, however, refer the matter of an increased rating for 
diabetes mellitus to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran testified at the June 2010 Board hearing that his 
PTSD had worsened since his last VA examination in March 2007.  
VA's General Counsel has held that when a claimant asserts that 
the severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95.  See Snuffer v. Gober, 10 Vet. App. 400, 402-
403 (1997).  Thus, the Board is of the opinion that the Veteran 
should be afforded an additional VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA psychiatric examination to ascertain the 
current severity of his PTSD.  The claims 
file must be made available to the examiner 
for review.  All examination findings 
should be clearly reported to allow for 
application of VA rating criteria for 
PTSD.  The examiner should also report a 
Global Assessment of Functioning score and 
comment on the social and occupational 
impairment resulting from the service-
connected PTSD.  

2.  After completion of the foregoing, 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


